Citation Nr: 0820738	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-21 422	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on September 20, 2007 is warranted.  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


INTRODUCTION

The veteran had active military service from September 1980 
to September 1983.    
Subsequently, the veteran also had Army Reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

The Board mistakenly issued two decisions on the same case.  

In September 2007, the following issues were before the 
Board: (1) entitlement to service connection for a liver 
condition, to include as secondary to the service-connected 
hepatitis C disability; (2) entitlement to service connection 
for an acquired psychiatric disorder, to include as secondary 
to the service-connected hepatitis C disability; and (3) 
entitlement to an initial disability rating greater than 20 
percent for hepatitis C.  

Importantly, the issue of the correct evaluation of the 
veteran's psychiatric disorder was not before the Board.  
Regarding the psychiatric disorder, the only issue before the 
Board in September 2007 was if the condition should be 
service connected on a direct or secondary basis. 

In the decision mistakenly issued on September 20, 2007, the 
following "FINDINGS OF FACT" were found:

1.  The symptomatology of the veteran's current liver 
disease is duplicative or overlapping of the 
symptomatology of the veteran's service-connected 
hepatitis C.  

2.  There is no evidence of a liver condition in 
service, no evidence of cirrhosis of the liver or any 
other liver condition within a year of service or for 
many years thereafter, and no evidence of a link between 
current liver disease and the veteran's active service. 

3.  Competent evidence of record shows that the 
veteran's acquired psychiatric disorder is the direct 
result of his service-connected hepatitis C.  

4.  The veteran's hepatitis C is manifested by chronic 
fatigue, malaise, upset stomach, intermittent weight 
loss during periods of hepatitis C injection therapy, 
right upper quadrant pain, hepatomegaly, and 
arthralgias; however, the evidence does not demonstrate 
"substantial weight loss," malnutrition, or chronic 
nausea or vomiting.  

The following "CONCLUSIONS OF LAW" were made:

1.  Service connection for a liver condition, to include 
as secondary to the service-connected hepatitis C 
disability is not established.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 4.14, 4.114 (2006); Esteban v. 
Brown, 6 Vet. App. 259 (1994)

2.  Service connection for an acquired psychiatric 
disorder as secondary to the service-connected hepatitis 
C disability is established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for an initial disability rating of 40 
percent, but no greater, for hepatitis C have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.112, 4.114, 
Diagnostic Code 7354 (2006).

Notwithstanding the above, the September 20, 2007 "ORDER" 
found:

Service connection for a liver condition, to include as 
secondary to the service-connected hepatitis C 
disability is denied.   

Service connection for an acquired psychiatric disorder 
as a direct result of service-connected hepatitis C 
disability is granted.

An initial disability rating of 40 percent for an 
acquired psychiatric disorder on a secondary basis is 
granted (emphasis added).

It appears clear that in the draft decision of September 20, 
2007, the words "hepatitis C" should have been used instead 
of "an acquired psychiatric disorder on a secondary basis".

The body of the September 2007 decision clearly grants 
service connection for an acquired psychiatric disorder, 
denies service connection for a liver condition, and grants a 
40 percent evaluation for hepatitis C based on a review of 
the medical evidence of record. 

This mistake was corrected before the case was returned to 
the RO.  In the decision of January 29, 2008, the decision's 
ORDER finds as follows: 

Service connection for a liver condition, to include as 
secondary to the service-connected hepatitis C 
disability is denied.   

Service connection for an acquired psychiatric disorder 
as a direct result of service-connected hepatitis C 
disability is granted.

An initial disability rating of 40 percent for hepatitis 
C is granted.

Unfortunately, the veteran was issued a copy of the Board's 
January 29, 2008 decision as well as the September 20, 2007 
draft decision, with the error cited above.  The undersigned 
apologizes for this mistake.  The issue of the proper 
evaluation of the veteran's now service-connected psychiatric 
disability is not before the Board.  The body of the 
September 20, 2007 decision clearly reveals that the ORDER 
granting a 40 percent evaluation for an "acquired 
psychiatric disorder" is a typographical error.  

Simply stated, the Board erroneously issued two decisions for 
the same appeal in September 2007 and January 2008.

Accordingly, the September 20, 2007 Board decision addressing 
the issues of entitlement to service connection for a liver 
condition, to include as secondary to the service-connected 
hepatitis C disability; entitlement to service connection for 
an acquired psychiatric disorder, to include as secondary to 
the service-connected hepatitis C disability; and entitlement 
to an initial disability rating greater than 20 percent for 
hepatitis C is vacated.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


